                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

MICHEAL IBENYENWA                                §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §     Case No. 5:18-cv-68-RWS-CMC
ELRODDRICK WELLS, ET AL.                         §
                                                 §
                                                 §
                                                 §
       Defendants.                               §

                                              ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Docket No. 56)

recommending dismissal of this action without prejudice and Plaintiff’s objections thereto (Docket

No. 62).   Plaintiff is an inmate proceeding pro se. For the following reasons, the Court

OVERRULES Plaintiff’s objections, ADOPTS the Magistrate Judge’s Report and

Recommendation and DISMISSES WITHOUT PREJUDICE Plaintiff’s claims.

I. Background

       After filing his original complaint, Plaintiff sought leave to file a first amended complaint,

Docket Nos. 17, 18; that request was denied. Docket No. 20. Plaintiff then sought leave to file a

second amended complaint, which was granted (Docket Nos. 25, 30). The second amended

complaint thus became the operative pleading in the case.

       The second amended complaint purported to adopt by reference portions of the original

complaint and the first amended complaint; however, the Magistrate Judge observed that “Plaintiff

cannot adopt or incorporate allegations from a proposed amended complaint for which leave to file

was denied.”

       In his second amended complaint and his original complaint, Plaintiff alleged he repeatedly

filed grievances and was repeatedly subjected to retaliation in various forms, including threats, false
disciplinary cases, failures to schedule him for law library sessions and restrictions as the result of

disciplinary convictions. Along with his grievances, Plaintiff also states he wrote letters and inmate

request forms verbally abusing unit law library personnel and correctional officers.

       Defendants filed a motion to dismiss, arguing Plaintiff’s claims do not meet the elements of

a retaliation claim because he simply alleges in a conclusory manner that every action which he

considers adverse was based on retaliation. They contend Plaintiff’s claim that the allegedly

retaliatory actions would deter a person of ordinary firmness from exercising his constitutional rights

loses meaning in light of the fact Plaintiff filed grievance after grievance over a two-year period.

Defendants also invoked the doctrines of qualified and Eleventh Amendment immunity.
       Plaintiff filed a response to the motion to dismiss arguing Defendants’ legal conclusions are

insufficient to sustain a 12(b)(6) motion, his chronology of events should be given the benefit of the

inferences to which he is are entitled, his conspiracy claims survive the motion to dismiss because

Defendants did not specifically seek their dismissal, the fact he continued to file grievances is

irrelevant and a finding of qualified immunity would be premature because Defendants have not

answered the lawsuit.

II. The Report of the Magistrate Judge
       After setting out the arguments of the parties, the Magistrate Judge discussed the standards

for motions to dismiss and claims of retaliation. In applying these standards, the Magistrate Judge

determined Plaintiff’s conclusory allegations fail to meet the elements of a retaliation claim because

they are insufficient to show causation. The Magistrate Judge cited numerous cases holding that

temporal proximity is not sufficient to show “but for” causation and that allegations of receipt of

disciplinary action after filing grievances did not themselves show any link between the two. The

Magistrate Judge concluded Plaintiff’s allegations of retaliation were conclusory and failed to state

a claim upon which relief may be granted.

       With regard to Plaintiff’s claims concerning false disciplinary cases, the Magistrate Judge

concluded there is no free-standing constitutional right to be free from false disciplinary cases.


                                             Page 2 of 8
Instead, the Magistrate Judge stated according to the Fifth Circuit, there is no due process violation

in the filing of an allegedly false disciplinary case if the prisoner has an adequate state procedural

remedy with which to challenge the accusations. Because Plaintiff offered nothing to suggest he did

not have an adequate state procedural remedy to challenge the disciplinary cases, the Magistrate

Judge concluded he did not state a claim upon which relief may be granted in this regard.

        Similarly, while Plaintiff complained he was denied access to the law library on a number

of occasions, the Magistrate Judge concluded there is no abstract, free-standing right to a law library.

Instead, the prisoner must allege he was denied a reasonably adequate opportunity to file non-

frivolous legal claims challenging his conviction or conditions of confinement and that he suffered
actual harm from this denial. Because Plaintiff did not allege any actual harm, the Magistrate Judge

determined he failed to state a claim upon which relief may be granted on this issue.

        Plaintiff sued four supervisory defendants—Alsobrook, Alexander, McKellar and

Townsend— alleging they violated his First Amendment rights by “failing to properly supervise unit

law library staff through deliberate indifference to their reprisals for exercising his rights.” The

Magistrate Judge stated there is no supervisory liability in § 1983 lawsuits and determined Plaintiff’s

allegations of failure to supervise were conclusory and not sufficient to state a claim upon which

relief may be granted.

        With regard to Plaintiff’s conspiracy claim, the Magistrate Judge stated the intra-corporate

conspiracy doctrine barred this claim because all of the alleged conspirators constituted a single legal

entity. In addition, the Magistrate Judge stated Plaintiff’s conspiracy claim failed because he did not

show an underlying constitutional violation. Finally, the Magistrate Judge determined Defendants

were entitled to Eleventh Amendment immunity from claims for monetary damages in their official

capacity and qualified immunity from claims for monetary damages in their individual capacities.




                                             Page 3 of 8
III. Analysis of Plaintiff’s Objections
       Plaintiff first asserts the Magistrate Judge erred in saying his first amended complaint, for

which leave to file was denied, was not incorporated into his second amended complaint. He argues

the order granting leave to file the second amended complaint effectively permitted incorporation

of the first amended complaint. However, the Magistrate Judge correctly determined that a

complaint which was never filed cannot be incorporated into a later one. See Blessett v. Texas

Attorney Gen. Galveston Child Support Enforcement Div., 756 F. App’x 445 (5th Cir. March 6,

2019) (holding where leave to file an amended complaint was denied, the defendants were under no

obligation to respond to the unfiled document).
       In addition, Plaintiff’s pleadings and documents are a transparent attempt to evade the

Court’s page limits. When leave to file his first amended complaint was denied, the Court ordered

Plaintiff to file a single amended complaint of no more than 30 pages. This comports with Local

Rule CV-3(d), which provides that absent leave of the Court, complaints filed in civil rights

proceedings shall not exceed 30 pages. Plaintiff’s second amended complaint was 20 pages and he

sought to incorporate 22 pages from the unfiled first amended complaint. Parties cannot evade the

Court’s page limit restrictions by incorporating arguments from other pleadings. Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993); Perry v. Director, TDCJ, Case No. 6:16-cv-1108, 2017 WL

3634189 (E.D. Tex. May 12, 2017), report and recommendation adopted, 2017 WL 3623045 (E.D.

Tex. Aug. 22, 2017). Plaintiff’s objection on this point is without merit.

       Next, Plaintiff argues the Magistrate Judge “glossed over” his chronology of events from

which he claims retaliation may plausibly be inferred. He argues he filed grievances against

defendant Wells on June 7, June 14, July 6 and July 7, 2016 and that Wells publicly rebuked him

with specific references to the filing of grievances, saying “you keep filing these grievances and

nothing happens, you file one every seven days and nothing happens. If you keep filing these

grievances, you will be getting your legal materials delivered to you.”




                                            Page 4 of 8
        Plaintiff acknowledges he filed grievances every seven days and argues threats of retaliation

are sufficient injury if made in retaliation for uses of the grievance procedure, citing an Eighth

Circuit case, Burgess v. Moore, 39 F.3d 216 (8th Cir. 1994). He does not allege anything ever came

of Well’s purported threat to “have his legal materials delivered to him.”

        Instead, Plaintiff argues in effect that he filed a torrent of grievances, during which time he

received threats and allegedly false disciplinary cases. He argues this is sufficient to state a claim

for retaliation, citing Jones v. Marshall, Case No. 08-cv-0563, 2010 WL 234990 (S.D.N.Y. Jan. 19,

2010). There, the court found “the close temporal proximity between plaintiff’s grievance and the

misbehavior report is consistent with a causal connection.” However, the court in Jones went on to
note the prisoner’s extensive disciplinary history and the fact he was found guilty of the charges in

the misbehavior report.     The court further stated the sole evidence of a causal connection was

plaintiff’s assertion of a threat to fabricate a disciplinary report if the prisoner filed a grievance. The

court noted that the prisoner did not cite to any additional facts in the record to support his allegation

and that the claim of the threat was inconsistent with the finding of guilt; thus, the court granted the

defendants’ motion for summary judgment.

        Plaintiff states a disciplinary case against him, filed by defendant Nations, was dismissed,

but this fact does not by itself show the case was retaliatory. See Romero v. Lann, Case No.

5:06-cv-82, 2007 WL 2010748 (E.D. Tex. July 6, 2007). As the Magistrate Judge stated, the fact

Plaintiff filed complaints and then received disciplinary cases does not itself show a chronology from

which retaliation may plausibly be inferred. As in Decker v. Dunbar, 633 F.Supp.2d 317, 347

(E.D.Tex. 2008), Plaintiff filed so many grievances that it was inevitable that any allegedly adverse

action taken against him would happen shortly after. That does not state a claim. If it did, prisoners

could insulate themselves from disciplinary action by filing grievances and claiming any subsequent

disciplinary action taken against them was taken in retaliation for those grievances. Woods v. Smith,

60 F.3d 1161, 1166 (5th Cir. 1995). The Magistrate Judge correctly concluded Plaintiff’s retaliation

claim failed to state a claim upon which relief may be granted because he offered nothing to suggest


                                               Page 5 of 8
a causal connection between his grievances and the allegedly adverse act beyond temporal proximity

and some comments which Plaintiff characterizes as threats. See White v. Fox, 294 F. App’x 955

(5th Cir. 2008).

        Plaintiff argues his allegation that law library staff embarked on a campaign of harassment

from June 2016 through November 2018 is more than a conclusory allegation, comprising “credible,

plausible facts” showing a failure to supervise. He also contends defendant Alsobrook had “actual

notice of the retaliatory disciplinary cases” and is thus liable for failing to terminate a series of acts

that he knew or reasonably should have known would cause others to inflict a constitutional injury.

However, Plaintiff offers nothing to suggest Alsobrook or any of the other supervisory defendants
knew or should have known of the alleged retaliatory motive of the disciplinary cases. While he

contends Alsobrook told him “calm down on the I-60’s, because if they write you up, I will have to

f*** you off” and “you know how officers are, if you f*** with them, they will f*** with you,” these

two remarks are not sufficient to render Alsobrook liable as a supervisor. Plaintiff’s objection on

this point is without merit.

        Plaintiff likewise asserts his conspiracy claims are based on plausible facts rather than

conclusions. He states, after he exercised his “right to criticize Smith with disparaging remarks,”

Nations, Smith and Wells had a “meeting of the minds” on the same date to harass and retaliate

against him. He does not explain how he knows of any such “meeting of the minds” beyond his own

speculation that such occurred.

        Plaintiff points to the incident in which he received disciplinary cases from both Wells and

Nation as evidence that the two officers must have been conspiring against him. He also argues the

intra-corporate conspiracy doctrine does not apply because TDCJ employees can conspire when the

individuals are acting for their own private purposes. He cites Marceaux v. Lafayette City-Parish

Consol. Gov’t, 921 F.Supp.2d 605, 644 (W.D. La. Jan. 30, 2013). The relevant portion of that case

reads as follows: “When an individual acts for his own personal purposes rather than for a

corporation or other entity, he becomes an independent actor who can conspire with a corporation


                                              Page 6 of 8
or governmental entity. In this case, however, there are no allegations in the complaint suggesting

that any of the individual defendants were acting for their own personal purposes rather than in the

course and scope of their employment with the Lafayette police department at any relevant time.”

Id. The Magistrate Judge correctly concluded Plaintiff failed to allege, much less show, Defendants

were acting entirely in their personal interests rather than in the course and scope of their

employment with TDCJ-CID. See also Microsoft Corp. v. Big Boy Distribution LLC, 589 F.Supp.2d

1308, 1322–24 (S.D. Fla. Dec. 3, 2008) (finding the intra-corporate conspiracy doctrine governed

investigators’ actions within the scope of their employment despite the fact the actions were alleged

to be illegal).
        The Magistrate Judge also correctly determined Plaintiff did not set out a conspiracy claim

because he did not show a constitutional violation occurred. Hale v. Townsley, 45 F.3d 914, 920 (5th

Cir. 1995). Plaintiff’s objection on this ground is without merit.

        Plaintiff disclaims any intent to sue Defendants for monetary damages in their official

capacities, which the Magistrate Judge correctly stated was foreclosed by the Eleventh Amendment.

He argues his claims are not “conclusory” and that in fact, Defendants’ invocation of the defense of

qualified immunity was itself conclusory. He further contends qualified immunity relies on the

subjective good faith and reasonable actions of the defendants, citing Stephenson v. Gaskins, 531

F.2d 765, 766 (5th Cir. 1976), but this is no longer the standard for qualified immunity. Anderson

v. Creighton, 483 U.S. 635, 638 (1987); Tarver v. City of Edna, 410 F.3d 745, 750 (5th Cir. 2005).

The Magistrate Judge correctly determined Plaintiff has the burden of overcoming qualified

immunity and failed to do so. Plaintiff’s objection in this regard is without merit.

        With regard to his claim of improper withdrawal from his inmate trust account, where he

authorized a withdrawal of $19.60 but Wells deducted $25.00, Plaintiff asserts he states a claim and

the district court should exercise supplemental jurisdiction. The Magistrate Judge properly

concluded the district court should decline to exercise jurisdiction because all of Plaintiff’s federal

constitutional claims lack merit. Plaintiff’s objection on this point is without merit.


                                             Page 7 of 8
       Finally, Plaintiff contends his claims against Todd Harris were contained in the first amended

complaint, for which leave to file was denied. He asserts Defendants did not object to the inclusion

of claims from the first amended complaint in the second amended complaint and suggests the Court

could forward a copy of his first amended complaint to him and pre-authorize leave for him to file

it. Leave to file the first amended complaint has already been denied, and Plaintiff was given the

opportunity to file “a single amended complaint, of no more than 30 pages, setting out all of the

claims he wishes to raise, against all of the defendants he wishes to sue.” Plaintiff was already

granted leave to exceed the page limits when his 23-page original complaint was considered to be

incorporated into his 20-page second amended complaint. As the Magistrate Judge explained,
Plaintiff cannot incorporate a document which was never filed into his complaint. This objection

is without merit.

IV. Conclusion
     .
       The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. § 636(b)(1).

Upon such de novo review, the Court has determined the Report of the Magistrate Judge is correct

and the Plaintiff’s objections are without merit. It is accordingly

       ORDERED that the Plaintiff’s objections are OVERRULED and the Report of the

Magistrate Judge (Docket No. 56) is ADOPTED as the opinion of the District Court. It is further

       ORDERED that the above-titled action is DISMISSED WITHOUT PREJUDICE. All

relief not previously granted is DENIED-AS-MOOT.

        SIGNED this 13th day of March, 2020.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE



                                            Page 8 of 8
